Citation Nr: 9920880	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-41 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1953 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
February 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  A chronic heart disorder was not manifest in service or 
for many years thereafter. 


CONCLUSION OF LAW

No chronic heart disorder was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran served on active duty from October 1953 to 
September 1973.  During the September 1967 examination for 
remote duty, the examiner found a Grade I/VI systolic murmur, 
characterized as benign functional.  The murmur was heard 
again in January 1970.  Otherwise, all service medical 
records, including the September 1953 enlistment examination, 
showed normal electrocardiograms (EKGs) and a normal heart.  
Service medical records revealed complaints of chest pain in 
December 1964, September 1965, January 1970, June 1971, 
November 1971, and November 1972.  In each instance, physical 
examination and diagnostic tests ruled out cardiac problems, 
and any diagnoses offered were musculoskeletal in nature.  
The report of the October 1972 retirement examination 
indicated that the heart was normal, with regular sinus 
rhythm, no thrills or murmurs.  The EKG was normal with 
normal double master test.  It was noted that the veteran had 
a history of heart trouble in 1967, when a murmur was found.  
All tests were negative.  

Records of treatment at Williams Air Force Base from 1977 to 
1985 and MacDill Air Force Base from 1991 were negative for 
complaint or treatment of a heart disorder.    

Records from Luke Air Force Base revealed that the veteran 
was hospitalized for several days in January 1989 for 
evaluation of angina.  He stopped the exercise test after 
seven minutes due to shortness of breath and tired legs.  He 
had no chest pain or dysrhythmia.  The diagnosis included 
angina and mitral regurgitation.  There were no acute changes 
on EKG.      

In January 1992, the veteran filed a compensation claim for 
disorders including aortic stenosis.  In connection with his 
claim, the veteran underwent VA examinations in February 
1992.  During the February 1992 cardiology examination, the 
examiner reviewed the veteran's pertinent medical history, 
which was significant for aortic stenosis, exertional class 
II-II angina, and possible symptoms of congestive heart 
failure.  The veteran's complaints included chest tightness 
with exertion, heat, or anxiety, lower extremity swelling 
relieved with elevation, dyspnea on exertion (i.e., one 
flight of stairs), and infrequent angina.  He denied pain at 
rest or at night, syncope or near syncope, orthopnea, and 
paroxysmal nocturnal dyspnea.  Examination was significant 
for systolic murmur.  An echocardiogram revealed left 
ventricular hypertrophy and echodense aortic valve.  Chest X-
rays showed borderline cardiomegaly.  The assessment was 
aortic stenosis of mild to moderate severity, infrequent 
symptomatic angina, tobacco dependence, venous insufficiency 
of the lower extremities, and obesity.  The findings and 
diagnosis from the general medical examination were 
essentially identical.  

The veteran testified at a personal hearing in November 1992.  
In about 1967 in service, during a physical prior to his 
going to Vietnam, he was told he had a heart murmur.  He did 
not have any significant problems at that time.  He did not 
undergo any diagnostic tests at that time.  He was never told 
anything about a heart murmur from the time he entered 
service in 1953 until it was found in 1967.  During his 
retirement physical, it was mentioned that he had a heart 
murmur.  No additional investigation was done by a 
cardiologist, just an intern.  After retirement, the veteran 
sought medical care at Luke Air Force Base in 1988 when he 
had severe chest pains after his exercise routine and a 
sauna.  He was hospitalized for several days and diagnosed as 
having mitral prolapse.  An echocardiogram showed aortic 
stenosis.  The veteran contended that the heart murmur 
discovered in service represented the onset of aortic 
stenosis.  During service, he presented for medical care at 
Griffiss Air Force Base for sweats and periods of anxiety.  
The doctor verbally told him that it could be the murmur, 
that it could be anxiety, that it could be the beginning of 
angina.  About one month after this time, he had the first 
onset of chest pains and tightening.  He was hospitalized for 
several days at Griffiss Air Force Base.  This incident 
occurred in 1973 just before his retirement.  He was 
currently taking Nitroglycerin.  The veteran had both angina 
and aortic stenosis.  

Private medical records submitted during the hearing were 
unrelated to the veteran's heart claim.  

In an August 1993 statement, the veteran explained that the 
heart murmur was first discovered in 1967 during a physical 
prior to going to Vietnam.  The doctor asked if he was having 
any problems and he said no.  No tests were taken.  He was 
hospitalized in the summer of 1973 for chest pains.  Other 
than an EKG, no tests were taken.  He was repeatedly told 
that extensive testing was required to determine what caused 
the heart murmur.  However, because he did not appear to be 
having any particular problems, further testing was not 
conducted.   

In February 1997, pursuant to the Board's remand, the RO 
wrote the veteran and asked him to provide additional 
information required for obtaining medical evidence relating 
to his claim for a heart disorder.  The RO specifically 
indicated that, since Griffiss Air Force Base was no longer 
an active facility, the veteran should submit any records in 
his possession from that facility.  

In March 1997, the veteran replied that in the spring of 
1973, on two separate occasions, he had a vasectomy and was 
treated for chest pains at Griffis Air Force Base.  He 
identified several persons who would have been aware of that 
treatment.  In addition, the veteran stated that he was 
hospitalized in the fall of 1988 at Luke Air Force Base, 
where he was specifically diagnosed as having angina and 
aortic stenosis.   

The RO requested from the National Personnel Records Center 
NPRC) medical records from the hospital at Griffiss Air Force 
Base.  NPRC responded that the record needed to answer the 
request is currently unavailable and could not be located.  A 
search of the clinical records at the hospital at Griffiss 
Air Force Base for 1973 produced no records for the veteran.  

In September 1998, the veteran was afforded a VA cardiology 
examination.  The examiner noted that the veteran had a 
history of aortic stenosis that was replaced with a 
mechanical valve in 1998.  The veteran reported some ankle 
swelling after excessively salty meals and some dyspnea on 
exertion.  He denied any chest pain, shortness of breath at 
rest, nausea, vomiting, or diaphoresis.  He smoked more than 
50 packs of cigarettes per year and had approximately one 
cocktail a night.  Family history was positive for heart 
disease on both sides.  Physical examination revealed no 
abnormalities.  A March 1998 echocardiogram was normal except 
for the mechanical valve.  Catheterization performed in 
January 1998 showed minimal coronary artery disease.  An EKG 
performed during the examination was normal.  The diagnosis 
was aortic stenosis status post aortic valve replacement.  
The examiner commented that the only mention of a heart 
murmur he could find was a I/VI systolic murmur classified as 
"benign functional" in a 1967 examination.  No murmur was 
heard during the discharge examination in 1972.  The examiner 
stated it was doubtful that hemodynamically significant 
aortic stenosis existed prior to discharge from service.    

In June 1999, the Board requested an expert VA medical 
opinion to determine the likelihood that any of the veteran's 
current heart disorders was related to any symptoms shown in 
service.  The VA expert medical opinion received in June 1999 
included an extensive review of the veteran's pertinent 
medical records.  It was the physician's opinion that the 
veteran's chest pains in service were atypical and most 
likely due to musculoskeletal etiology rather than coronary 
artery disease or aortic stenosis.  The physician stated that 
it was quite likely that the veteran had a congenital 
bicuspid aortic valve, which probably accounted for the 
systolic murmur heard and documented in 1967 and 1970 
physical examinations.  He was certain that the veteran did 
not have critical or significant aortic stenosis when he was 
released from military service in October 1973.  However, he 
believed that the murmur heard in the aortic area in the 1970 
examination gradually evolved into a significant aortic 
stenosis by 1992 and required surgery in 1998.  The anginal 
pains in 1992 were probably related to aortic stenosis.  Only 
significant aortic stenosis can give rise to anginal-like 
pains.  In summary, the physician opined that the veteran 
probably had congenital bicuspid aortic valve that gradually 
evolved into significant aortic stenosis.  The veteran did 
not have coronary artery disease by objective evidence.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis and 
endocarditis, which encompasses all forms of valvular heart 
disease).  

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a heart disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  The 
veteran is currently diagnosed as having aortic stenosis, 
coronary artery disease, and anginal syndrome.  Initially, 
the Board notes that the medical evidence of record fails to 
show that either aortic stenosis or coronary artery disease 
was manifest to a compensable degree within one year of the 
veteran's separation from service in September 1973.  
Accordingly, neither disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

In addition, the service medical records fail to demonstrate 
any chronic cardiac disorder in service.  Similarly, there is 
no medical evidence showing continued symptomatology after 
service of any disorder shown in service.  Accordingly, 
service connection is not established by virtue of chronicity 
or continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.    

Finally, the Board finds that the evidence does not otherwise 
support service connection.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The only medical evidence that in any way links 
a chronic heart disorder to service is the report of the June 
1999 VA medical expert.  The physician found no relationship 
between the current minimal coronary artery disease and 
service.  However, the physician opined that the veteran 
probably had congenital bicuspid aortic valve, which 
accounted for the murmur and which gradually evolved into a 
significant aortic stenosis, to which the angina was related.  
Thus, he opined that the disease, aortic stenosis, is 
congenital in origin.  Though congenital or developmental 
defects are not diseases or injuries for purposes of 
establishing service connection, VA's Office of General 
Counsel has held that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, if the evidence otherwise demonstrates the 
requirements for service connection.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90) (originally issued as VA Gen. Couns. 
Prec. 1-85 (Mar. 5, 1985)); Monroe v. Brown, 4 Vet. App. 513, 
514 (1993).  However, in this case, there is no medical 
evidence of a chronic cardiac disability until about 15 years 
after the veteran's separation from service.  Therefore, 
despite the opinion that the aortic stenosis arose from a 
congenital defect manifested in service as a murmur, the 
Board finds the onset of the chronic disorder too remote in 
time from service to warrant service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a heart disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.    


ORDER

Entitlement to service connection for a heart disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

